DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Reference character “17” has been used to designate both, a short circuit detecting unit (Specification-published version, Paragraph 232) and a coil state detecting unit (Specification-published version, Paragraph 233).  Appropriate correction is required.
Reference characters "17" and "28" have both been used to designate a coil state detecting unit (Specification-published version, Paragraph 233). Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 17 recites, “each respective coil state detecting unit including at least one of: a respective short-circuit current detecting unit configured to detect a magnitude of current flowing through the respective superconducting coil, and a respective magnetic field detecting unit configured to detect a magnitude of a magnetic field generated by the respective superconducting coil”, which is not fully supported by original specification.  Specification supports “the superconducting magnet device 10 includes a coil state detecting unit 17 or 28”, notes that 17 is identified as short circuit current detecting unit and 28 being a magnetic field detecting unit (see Paragraph 233 – published version and Paragraph 200 –originally filed PE2E version).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites, “a plurality of magnetic field generators….” with further limitations in lines 2-4 and “the superconducting magnet device comprises…..” in line 7, without clearly defining which elements being further/additionally claimed than Claim 9, from which it depend from. For examination purposes, an additional magnetic field generator as limited by Claim 9 is considered.  Claim 18 depend from the rejected claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajput-Ghoshal et al. (US 2014/0185165).
Regarding Claim 1, Rajput-Ghoshal method for limiting a current decrease in a superconducting magnet device (Figures 1-12), comprising: 
(A) installing the superconducting magnet device including a superconducting coil formed of a high- temperature superconducting wire (comprising 180, Figures 4-12, Paragraph 30), a power supply (comprising 192, Figures 5-11) which supplies current to the superconducting coil (192 provides power to 180, Figures 5-11), and a protector (circuit comprising 200, Figures 5-11) capable of forming a short-circuit path which short-circuits both ends of the superconducting coil to each other (Figures 5-11, Paragraph 31, 36); 
(B) making current flow from the power supply to the superconducting coil in a superconducting state, and thereby causing the superconducting coil to generate a magnetic field (Paragraph 32, “During power mode 188, current flows from power source 192, ….through each coil 180 since coil resistance is nearly zero, ” Paragraph 31); and 
(C) after the magnetic field is generated by the (B), when an abnormality of the superconducting magnet device is detected, or when the power supply and the superconducting coil are disconnected from each other, forming the short- circuit path by the protector (Paragraphs 31); 

(E) increasing current flowing from the power supply to the superconducting coil in the (D), and removing the short-circuit path when it is detected that magnitude of current flowing through the short-circuit path becomes equal to or smaller than a set value (Paragraph 33, a set value corresponding to the threshold voltage of the switch 200/quench voltage of the superconducting coil). 
Regarding Claim 3, Rajput-Ghoshal discloses the method for limiting a current decrease according to Claim 1, comprising:
detecting magnitude of current supplied from the power supply to the superconducting coil (current corresponding to the voltage detected by quench detector 198, Figures 5-8); 

when it is determined that the magnitude of the current does not satisfy the set condition, forming the short-circuit path by the protector at the (C) for occurrence of an abnormal state (by closing switch 200, Figures 7-8, Paragraph 36).
Regarding Claim 4, Rajput-Ghoshal discloses the method for limiting a current decrease according to Claim 1, comprising:
detecting magnitude of a voltage between two points of a current path that connect the power supply and the superconducting coil (quench detector 198 detecting quench voltage, Figures 5-8, Paragraph 36); 
determining whether or not the detected magnitude of the voltage satisfies a set condition (Paragraph 36, condition satisfying the superconducting coil power mode operation); and 
when it is determined that the magnitude of the voltage does not satisfy the set condition, forming the short-circuit path by the protector at the (C) for occurrence of an abnormal state (by closing switch 200, Figures 7-8, Paragraph 36).
Regarding Claim 5, Rajput-Ghoshal discloses the method for limiting a current decrease according to Claim 1, comprising: when abnormality of the power supply is detected, forming the short-circuit path by the protector at the (C) for occurrence of an abnormal state (by closing switch 200, Figures 7-8, Paragraph 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rajput-Ghoshal et al. (US 2014/0185165) in view of Wu et al. (US 2012/0071326).
Regarding Claim 2, Rajput-Ghoshal discloses the method for limiting a current decrease according to claim 1, wherein a diode is connected in parallel with the superconducting coil (comprising diode 204). Rajput-Ghoshal does not disclose an additional diode to have a pair of diodes connected in parallel and antiparallel.  
Wu discloses a method for current limiting using a superconducting coil (Figure 1, coil 12) and a pair of diodes (comprising 26, Figure 1) connected in parallel and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the method of Rajput-Ghoshal, a pair of diodes connected in parallel and antiparallel as taught by Wu, to limit the quench voltage across the terminals of the superconducting coil for both positive and negative voltage polarity.
Claim 6, 8-9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajput-Ghoshal et al. (US 2014/0185165) in view of Kalsi (US 5,862,028).
Regarding Claim 6, Rajput-Ghoshal discloses a superconducting magnet device (186, Figures 5-10) comprising: 
a superconducting coil (comprising 180, Figures 5-10) which is formed of a high- temperature superconducting wire (Paragraph 30) and which generates a magnetic field when current is suppled thereto from a power supply (192 provides power to 180, Figures 5-11); 
a protector (comprising switch 200, Figures 5-11) capable of forming a short-circuit path which short-circuits both ends of the superconducting coil to each other (Figures 5-11, Paragraphs 31, 36); 
a detecting unit (part of quench detector 198 detecting voltage across the coil during run down mode, Figures 5-8) which detects magnitude of current flowing through the short-circuit path formed by the protector so as to short-circuit both ends of the superconducting coil to each other (by detecting voltage across the coil, current through the short circuit path comprising switch 200, which is parallel to the superconducting 
determines whether or not the magnitude of the current detected by the short-circuit current detecting unit is equal to or smaller than a set value (Paragraphs 36-37); and removing the short-circuit path when a determination result of the short-circuit current comparing unit is affirmative (Paragraphs 36-37, 39,”…. to become operational again such that normally closed switch 202 is re-closed and normally open switch 200 is re-opened to facilitate powering up superconducting generator 132 to operating current I of power mode 188”). Rajput-Ghoshal also discloses the controlling switches 202, 200 being implemented as back-to-back diodes, active electromechanical devices and back-to-back power diodes back-to-back Zener diodes, MOSFET respectively (Paragraph 33). 
Rajput-Ghoshal does not disclose the details of the detection unit to specifically show a short circuit current detection unit, a short-circuit current comparing unit and a removal signal output unit which outputs, to an activation device of the protector, a short-circuit removal signal for removing the short-circuit.
Kalsi discloses a superconducting magnet device (comprising 12, Figure 1) comprising: a superconducting coil (12, Figure 1) which is formed of a high- temperature superconducting wire and which generates a magnetic field when current is suppled 
a current detecting unit (part of quench detection circuit 10, comprising 16, 20, Figure 1) which detects magnitude of current flowing through the coil by detecting voltage drop across a resistor (Figure 1, 16 is a carbon glass resistor which changes resistance with temperature and resulting in changing current flow); 
a current comparing unit (comprising 22, Figure 1) which determines whether or not the magnitude of the current detected by the current detecting unit is equal to or smaller than a set value (set value/reference voltage 24, Figure 1, Column 2, lines 57-65); and a removal signal output unit (comprising 26, Figure 1) which outputs, to an activation device (activation device 28, Figure 1), a removal signal (output of 26 to activation device 28, Figure 1) for removing power to prevent damage to the coil (Figure 1, Column 3, lines 52-64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the details in the detecting unit of Rajput-Ghoshal, a current detection unit, a current comparing unit, a removal signal output unit, and an activation device as taught by Kalsi, and configure (by locate the detection unit in the short circuit path of Rajput-Ghoshal) to directly detect the short circuit current in order to accurately and reliably detect the short circuit current, to stop/resume power to the superconducting coil once the coil re-cools and recovers from quenching (see Paragraph 40 of Rajput-Ghoshal). 
Regarding Claim 8, in the combination, Rajput-Ghoshal discloses the superconducting magnet device according to claim 6, comprising: 

Regarding Claim 9, Rajput-Ghoshal discloses the superconducting magnet device according to claim 8, wherein the protector includes a switch (comprising 200, Figures 4-11), and the short-circuit path is formed by closing the switch (Figures 7-8).
Regarding Claim 16, combination of Rajput-Ghoshal and Kalsi, discloses the superconducting magnet device, wherein when receiving the short-circuit removal signal, or when receiving both of the short-circuit removal signal and a short-circuit removal command, the activation device removes the short-circuit path formed by the protector (Rajput-Ghoshal, Paragraph 37, 39).

Regarding Claim 17, Rajput-Ghoshal discloses the superconducting magnet device according to 9, comprising 

detecting magnitude of current flowing through the superconducting coil or magnitude of a magnetic field generated by the superconducting coil (Figures 5-8, Paragraph 37); 
a current supply switch (comprising 202, Figures 5-8) which is provided in parallel to each of the magnetic field generators and which is driven between a closed position at which current is supplied from the power supply to the magnetic field generator (202 in closed position, Figures 5-6) and an open position at which the magnetic field generator is disconnected from the power supply (Figures 7-8, 202 in open position); and 
causes the current supply switch in each of the magnetic field generators to be driven to the closed position when the magnitude detected by the coil state detecting unit becomes equal to or smaller than a reference value, in a state where the switch of the protector is closed in the magnetic field generator (Paragraph 39).  
Combination of Rajput-Ghoshal and Kalsi does not disclose an additional detecting unit to have a coil state detecting unit which is provided in each of the magnetic field generators and an additional control unit, and additional current supply switches to have in each of the magnetic field generators. It would have been obvious to . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rajput-Ghoshal et al. (US 2014/0185165) in view of Kalsi (US 5,862,028) and Wu et al. (US 2012/0071326).
Regarding Claim 10, Rajput-Ghoshal discloses the superconducting magnet device according to Claim 6, wherein the power supply is a constant current source which supplies constant current to the superconducting coil (power supply 196 and switch 202 resistance forming the current source, Figures 5-8, Paragraph 33, “….normally closed switch 202 is configured to maintain resistance to facilitate current I flow from power source 192 and through coil 180 while superconducting generator 132 is in power mode 188”), and the constant current flows through the superconducting coil in a direction from one end to the other end of the superconducting coil (Figures 5-8, Paragraph 33); and the superconducting magnet device comprises a diode is connected in parallel with the superconducting coil (comprising diode 204).
Combination of Rajput-Ghoshal and Kalsi does not disclose an additional diode to have a pair of diodes connected in parallel and antiparallel.  
Wu discloses a method for current limiting using a superconducting coil (Figure 1, coil 12) and a pair of diodes (comprising 26, Figure 1) connected in parallel and antiparallel with the superconducting coil (diodes of 26 connected in parallel and antiparallel with coil 12, Figure 1).  
.
Claims 11, 13, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajput-Ghoshal et al. (US 2014/0185165) in view of Kalsi (US 5,862,028) and Huang et al. (US 6,900,714, Huang ‘714).
Regarding Claim 11, Rajput-Ghoshal discloses the superconducting magnet device according to Claim 8, wherein the detector detects the magnitude of current supplied from the power supply to the superconducting coil (by detecting voltage across the coil and corresponding current through the coil, Figures 5-8, Paragraphs 36-37); and outputs the short-circuit signal for occurrence of an abnormal state, when the magnitude of current does not satisfy a set condition (signal output to close switch 200 when current is below the threshold for power mode operation, Figures 5-8).  
Combination of Rajput-Ghoshal and Kalsi does not specifically disclose the details of the detector to include a supply current detecting unit to detect the magnitude of current supplied to the superconducting coil, a supply current comparing unit which determines whether or not the magnitude of the current detected by the supply current detecting unit satisfies the set condition; and a short-circuit signal outputting unit which outputs the short-circuit signal for occurrence of the abnormal state, when the supply current comparing unit determines that the magnitude of current does not satisfy the set condition.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination a supply current detecting unit as taught by Huang ‘714 and to include a comparing unit and a signal output unit details as taught by Kalsi in the control circuit of Huang, to accurately and reliably detect the supply current to provide the short-circuit path to protect the superconducting coil from damage.  
Regarding Claim 13, combination of Rajput-Ghoshal, Kalsi and Huang ‘714 discloses the superconducting magnet device according to claim 11, wherein the set condition is a condition that the detected magnitude is larger than a threshold value, or a condition that the detected magnitude falls within a set range (above quench voltage corresponding current/above threshold current for power mode operation).
Regarding Claim 15, combination of Rajput-Ghoshal and Kalsi discloses the superconducting magnet device according to claim 8, wherein the detector is configured to detect an abnormality (combination by detecting current through the coil/temperature 
Huang ‘714 discloses a superconducting magnet device (comprising 12, 14, Figure 1) comprising: a superconducting coil (12, Figure 1) which is formed of a high- temperature superconducting wire and which generates a magnetic field when current is suppled thereto from a power supply (current supplied from power supply 34 to generate a magnetic field in coil 12, Figure 1, Column 5, lines 12-21); and a detector including a power supply current detecting unit (comprising 22, Figure 1) to detect an abnormality in the power supply/current supplied to the superconducting coil to output a short circuit signal when an abnormality is detected (signal output from 22 to 26, Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination a power abnormality detector as taught by Huang ‘714, to accurately and reliably detect power supply abnormalities to provide the short-circuit path to protect the superconducting coil from damage.  
Claim 18 recites a supply current detecting unit provided in each of the magnetic field generators and which detects current supplied from the power supply to the magnetic field generator and controlling current supply switch and switch of the protector based on the detected current.  

Huang ‘714 discloses a superconducting magnet device (comprising 12, 14, Figure 1) comprising: a superconducting coil (12, Figure 1) which is formed of a high- temperature superconducting wire and which generates a magnetic field when current is suppled thereto from a power supply (current supplied from power supply 34 to generate a magnetic field in coil 12, Figure 1, Column 5, lines 12-21); and a detector including a supply current detecting unit (comprising 22, Figure 1) to detect the magnitude of current supplied to the superconducting coil to output a short circuit signal to a control circuit when the magnitude of current does not satisfy the set condition (signal output from 22 to 26, Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination a supply current detecting unit as taught by Huang ‘714 and to configure the switch control/driving to accurately and reliably detect the supply current and to operate the superconducting magnet device safely and efficiently.  
Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rajput-Ghoshal et al. (US 2014/0185165) in view of Kalsi (US 5,862,028) and Huang et al. (US 2005/0286180, Huang ‘180).
Regarding Claim 12, Rajput-Ghoshal discloses the superconducting magnet device according to Claim 8, wherein the detector detects magnitude of a voltage between two points of a current path that connects the power supply and the superconducting coil (by detecting voltage across the coil, Figures 5-8, Paragraphs 36-37); and outputs the short-circuit signal for occurrence of an abnormal state, when the magnitude of the voltage does not satisfy a set condition (signal output to close switch 200 when current is below the threshold for power mode operation, Figures 5-8).
Combination of Rajput-Ghoshal and Kalsi does not specifically disclose the details of the detector to include a voltage detection unit which detects magnitude of the voltage; a voltage comparison unit which determines whether or not the magnitude of the voltage detected by the voltage detection unit satisfies the set condition; and a short-circuit signal outputting unit which outputs the short-circuit signal, when the voltage comparison unit determines that the magnitude of the voltage does not satisfy the set condition.
Huang ‘180 discloses a superconducting magnet device (comprising 12, Figure 1) comprising: a superconducting coil (12, Figure 1) which is formed of a high- temperature superconducting wire and which generates a magnetic field when current is suppled thereto from a power supply (current supplied from power supply 36 to generate a magnetic field in coil 12, Figure 1); and a detector including a voltage detection unit (comprising 20, Figure 1) which detects magnitude of the voltage between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination a voltage detection unit as taught by Huang ‘180 and to include a comparing unit and a signal output unit details as taught by Kalsi in the control circuit of Huang ‘180, to accurately and reliably detect the coil voltage to provide the short-circuit path to protect the superconducting coil from damage.  
Regarding Claim 14, Rajput-Ghoshal discloses the superconducting magnet device according to claim 12, wherein the set condition is a condition that the detected magnitude is larger than a threshold value, or a condition that the detected magnitude falls within a set range (above quench voltage/above threshold voltage for power mode operation).
Response to Arguments
Applicant's arguments filed on 3/19/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, on Pages 12-13 of the Remarks toward Objections to the Specification and 112 rejections, examiner respectfully notes that amendments necessitated new 112 rejections and Objections to Specification as discussed above.
Regarding Applicant’s arguments, on Pages 13-15 of the Remarks toward Claim 1 and Rajput-Ghoshal reference, examiner respectfully notes that the Claim 1 reciting a 
Regarding Applicant’s arguments that Rajput-Ghoshal does not disclose or suggest that the current circulating through the superconducting coil 180 and the switch 200 is cancelled by the current divided from the current from the power source 192, examiner respectfully notes that Figures 5-8 of the reference discloses the superconducting coil, a power supply, and a protector capable of forming a short circuit paths recited in the claims, capable of the recited functions similarly to Figure 1 of the instant application.  
- 15 - 
Regarding Applicant’s arguments, on Page 16 of the Remarks that Kalsi does not disclose or suggest "the short-circuit path that has short-circuited both ends of the superconducting coil to each other" of claimed Feature A, examiner respectfully notes that secondary reference Kalsi is relied upon for the details of a detection unit/quench detection unit including a short-circuit current detecting unit and short-circuit current comparing unit not specifically by the primary reference Rajput-Ghoshal, not for the  argued upon limitation which is met by the primary reference Rajput-Ghoshal. 
Regarding Applicant’s further arguments, that Kalsi discloses a temperature sensor, examiner respectfully notes that the voltage drop across the sensor 16 in Figure 1, corresponding to the current flowing through the sensor, is input to 20, the output of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 4/27/2021